            Case 3:19-cv-01052-GAG Document 1 Filed 01/18/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 BARBARA PALOMINO ALONSO

   Plaintiff

                v.
                                                      CIVIL NO: 19-1052
 STONEMOR PUERTO RICO LLC
 STONEMOR PUERTO RICO CEMETERY
 AND FUNERAL, INC.
 STONEMOR PUERTO RICO SUBSIDIARY,
 LLC
 STONEMOR GP, LLC

   Defendants


                                   NOTICE OF REMOVAL

TO:    THE JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF PUERTO RICO

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§1331, 1367, 1441(a), and 1446, co-

Defendants Stonemor Puerto Rico LLC, Stonemor Puerto Rico Cemetery and Funeral, Inc.,

Stonemor Puerto Rico Subsidiary, LLC, Stonemor GP, LLC (collectively referred to as

“StoneMor”), hereby remove this action from the Commonwealth of Puerto Rico Court of First

Instance, Carolina Superior Part, to this District Court, based on the following:

       1.       THE COMMONWEALTH COURT ACTION

       An action captioned Barbara Palomino Alonso v. Stonemor Puerto Rico LLC; Stonemor

Puerto Rico Cemetery and Funeral, Inc.; Stonemor Puerto Rico Subsidiary, LLC; Stonemor GP,

LLC, Civil No. CA2018CV03609, was commenced on or about December 21, 2018, and is

pending before the Commonwealth of Puerto Rico Court of First Instance, Carolina Superior Part.

In said action, Plaintiff Barbara Palomino Alonso alleges that StoneMor violated Title VII of the
            Case 3:19-cv-01052-GAG Document 1 Filed 01/18/19 Page 2 of 5



Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq, as well as other Puerto Rico

laws. Palomimo seeks damages for alleged emotional suffering and mental anguish, back pay,

front pay and other remedies.

       2.      THE SERVICE OF THE COMPLAINT AND SUMMONS

       Plaintiff served the Complaint and Summons upon StoneMor through its resident agent on

December 21, 2018.1 True and correct copies of all process, pleadings, and papers on file with the

Clerk of the Commonwealth of Puerto Rico, including a copy of the Summons and Complaint, are

collectively attached as Exhibit A. Certified English translations of all process, pleadings, and

papers on file with the Clerk of the Commonwealth of Puerto Rico will be filed within the next 15

days, as requested in the request for extension of time to file certified translations filed today.

       3.      FEDERAL QUESTION JURISDICTION

       This is an action for alleged violations of Title VII over which this Court has original

jurisdiction pursuant to 28 U.S.C. §1331. Specifically, this action is removable pursuant to 28

U.S.C. §§ 1331 and 1441 because this is a civil action arising under a law of the United States –

Title VII of the Civil Rights Act. Specifically, ¶15 of the Complaint provides that:




1
       On January 8, 2019, Plaintiff moved the Commonwealth Court for an entry of default against
       StoneMor under Puerto Rico Act No. 2 of October 17, 1961, 32 P.R. Laws Tit. Ann. § 3118 et seq.
       On January 10, 2019, the Commonwealth Court noted an entry of default and set a hearing for
       January 29, 2019. The Commonwealth Court has not yet entered default judgment. However, since
       Puerto Rico Act No. 2 is a local procedural rule, it does not govern proceedings in federal court.
       Hoyos v. Telecorp Communs., Inc., 488 F.3d 1, 5 (1st Cir. 2007).


                                             Page 2 of 5
            Case 3:19-cv-01052-GAG Document 1 Filed 01/18/19 Page 3 of 5



Exhibit A, Complaint at ¶15 (“We understand that the co-defendant parties violated Title VII of

the Cvil [sic] Right Act and other federal law and/or regulations”).

       Palomino alleges that StoneMor supposedly discriminated and harassed her based on her

national origin (Cuban) and religion (Catholic). She also alleges that StoneMor retaliated against

her and that she was constructively discharged. Palomino bases her complaint on Title VII; Puerto

Rico Act 100 of June 30, 1959, P.R. Laws Tit. Ann. 29 §§ 146 et seq; Puerto Rico Act 115

December 20, 1991, P.R. Laws Tit. Ann. 29 §§ 190 et seq; and Puerto Rico Act 80 of May 30,

1976, P.R. Laws Tit. Ann. 29 §§ 185a et seq.

       4.      REMOVAL OF THE COMMONWEALTH COURT ACTION

       The federal removal statutes authorize removal of this action. Specifically, 28 U.S.C. §

1441(a) provides that “any civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant … to the district court

of the United States for the district and division embracing the place where such action is pending.”

       5.      VENUE IS PROPER

       The United States District Court for the District of Puerto Rico is the judicial district

embracing the place where the Commonwealth Court action was brought and is pending. This

district is, therefore, the proper district court to which this case should be removed. See 28 U.S.C.

§§ 1441(a) and 1446(a).

       6.      THE NOTICE OF REMOVAL IS TIMELY

       Plaintiff served process on StoneMor on December 21, 2018. This removal is timely

because 30 days have not transpired since the Plaintiff’s Complaint and Summons were served

upon StoneMor. 28 U.S.C. § 1446(b).




                                            Page 3 of 5
            Case 3:19-cv-01052-GAG Document 1 Filed 01/18/19 Page 4 of 5



       7.      NOTICE GIVEN TO THE COMMONWEALTH COURT

       Pursuant to 28 U.S.C. §1446(a), with this Notice, StoneMor is simultaneously filing copies

of all process, pleadings, motions, and orders existing on file in the Commonwealth Court in this

removed action. See Exhibit A. Further, pursuant to 28 U.S.C. § 1446(d), StoneMor will promptly

file with the Clerk of the Commonwealth of Puerto Rico Court of First Instance, Carolina Superior

Part, a Notice of Filing of Notice of Removal and attach a true and correct copy of this Notice of

Removal.

       WHEREFORE, Stonemore hereby removes the action captioned Barbara Palomino

Alonso v. Stonemor Puerto Rico LLC, Stonemor Puerto Rico Cemetery and Funeral, Inc.,

Stonemor Puerto Rico Subsidiary, LLC, Stonemor GP, LLC from the Commonwealth of Puerto

Rico, Court of First Instance, Carolina Superior Part, to this District Court under the authority of

28 U.S.C. §§ 1331, 1441, and pursuant to the procedures provided in 28 U.S.C. § 1446.

       We certify that we will send an exact copy of the present motion by e-mail and certified

mail with return receipt to Attorney Alma Y. Durán Nieves, Duran Legal Consulting P.S.C., Cond.

Altagracia 5C, #262 Calle Uruguay, San Juan, PR 00917, duranlegalconsulting@gmail.com.




                                            Page 4 of 5
  Case 3:19-cv-01052-GAG Document 1 Filed 01/18/19 Page 5 of 5



In San Juan, Puerto Rico this 18th day of January, 2019.

                                                JACKSON LEWIS LLC
                                                  Attorneys for StoneMor
                                           American International Plaza, Suite 404
                                                250 Muñoz Rivera Avenue
                                                   San Juan, PR 00918
                                                Telephone: (787) 522-7305
                                                   Fax: (787) 522-7306

                                                      /s Juan Felipe Santos
                                                        Juan Felipe Santos
                                                     USDC-PR No. 221705
                                                 Juan.Santos@jacksonlewis.com

                                                 /s Maralyssa Álvarez Sánchez
                                                  Maralyssa Álvarez-Sánchez
                                                     USDC-PR No. 224011
                                                 AlvarezM@jacksonlewis.com




                                   Page 5 of 5
